DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to the claim’s amendment dated 1/4/2022.
Claim Objections
3.	Claim 7 is objected to because of the following informalities:  it is unclear whether or not “a plurality of through holes” in claim 7 includes “ a through hole” recited in claim 1.  Appropriate correction is required.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1-4 and 7-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-4, 7-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. U.S. Patent 8,437,120 (hereinafter D1).
Regarding claim 1 (for claim 2), D1 teaches a display frame structure (10; figure 1), comprising: 
an integrally formed main body (31 + 50; figure 1), wherein the integrally formed main body is provided with a first connecting portion (61 figure 1) and a second connecting portion (41; figure 1), the first connecting portion is configured to fasten (through members 23 and 50; figure 1) a first component (32; figure 1) on a first side (inside  of 31; figure 1) of the integrally formed main body, the second connecting portion (one of holes 41; figure 1) is configured to fasten a second component (sides of 40; figure 7) on a second side (outside side of 31; figure 1) of the integrally formed main body that is opposite to the first side, and the integrally formed main body is also provided with a plurality of passage holes (51; see figures 2-8);
 wherein the first connecting portion (61 is a buckle structure (see column 6, lines 26-32 and figure 1) configured to fasten the first component and the second connecting portion is a through hole (41 is a through hole) configured for installing a fastener.  
Note:  “…configured to…” and “…configured for...” are not positively claimed limitations and, therefore, are not given patentable weight.

Regarding claim 2, D1 also teaches the display frame structure according to claim 1, wherein the first component (32) comprises a liquid crystal screen (column 4, lines 20-24).  



7.	
Regarding claim 1 (for claims 3-4 and 7-13), D1 teaches a display frame structure (10; figure 1), comprising: 
an integrally formed main body (31 + 50; figure 1), wherein the integrally formed main body is provided with a first connecting portion (61 figure 1) and a second connecting portion (41; figure 1), the first connecting portion is configured to fasten (through members 23 and 50; figure 1) a first component (20; figure 1) on a first side (front side of 10; figure 1) of the integrally formed main body, the second connecting portion (one of holes 41; figure 1) is configured to fasten a second component (40; figure 1) on a second side (back side of 10; figure 1) of the integrally formed main body that is opposite to the first side, and the integrally formed main body is also provided with a plurality of passage holes (51; see figures 2-8);
 wherein the first connecting portion (61 is a buckle structure (see column 6, lines 26-32 and  figure 1) configured to fasten the first component and the second connecting portion is a through hole (41 is a through hole) configured for installing a fastener.  
Note:  “…configured to…” and “…configured for...” are not positively claimed limitations and, therefore, are not given patentable weight.

Regarding claim 3, D1 also teaches the display frame structure according to claim 1, wherein the second component comprises a back shell (40; figure 1).  
Regarding claim 4, D1 also teaches the display frame structure according to claim 1, wherein each of the plurality of passage holes (51) comprises a hole (see figure 2).  

Regarding claim 8, D1 also teaches the display frame structure according to claim 1, wherein the integrally formed main body is a rectangular (see figure 1) frame structure.  

Regarding claim 9, D1 also teaches the display frame structure according to claim 1, further comprising an optical component (display 32 inherently has an optical component) located between the first side and the second side. 
 
Regarding claim 10, D1 teaches a display, comprising: 
the display frame structure according to claim 1, the first component (20 and the second component (40); 
wherein the first component is disposed on the first side of the integrally formed main body and is fastened (see figures 1-8) to the first connecting portion of the integrally formed main body, and a portion (side panel of 30; see figures 2-6) of the first component passes through (see figures 2-6) one or more of the passage holes of the integrally formed main body; Page 3 of 12Application No. 16/933,650 Application Filing Date: July 20, 2020 
Docket No. BOE20339the second component is disposed on the second side of the integrally formed main body that is opposite to the first side and is fastened (see figures 1-8) to the second connecting portion of the integrally formed main body.  

Regarding claim 13, D1 also teaches the display according to claim 10, wherein the second component comprises a back shell (40 is a backshell).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Lee U.S. Patent 6,950,154 (hereinafter D2).
Regarding claim 11, D1 also teaches the display according to claim 10, wherein the first component comprises a liquid crystal screen (column 4, see lines 20-23).
However, D1 does not specifically teach that the portion of the first component is a printed circuit board of the liquid crystal screen.  
D2, in the same field of endeavor, teaches a display (1000; figure 1) comprising a printed circuit board (220; figure 1) positioned at the periphery of the liquid crystal screen (200; figure 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify and provide a PCB in the portion of the first component (LCD) of the D1, as suggested by D2, for operating said LCD and for optimizing space.

10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 and in further view of Teramoto U.S. Patent 10,656,447 (hereinafter D3).
Regarding claim 12, as mentioned above, D1 teaches the display according to claim 10.
However, D1 does not specifically teach that the first component comprises a touch screen, the portion of the first component is a printed circuit board of the touch screen.  
D2, in the same field of endeavor, teaches a display (1000; figure 1) comprising a printed circuit board (220; figure 1) positioned at the periphery of the liquid crystal screen (200; figure 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify and provide a PCB in the portion of the first component (LCD) of the D1, as suggested by D2, for operating said LCD and for optimizing space.
However, D1/D2 does not teach that the first component (LCD) comprises a touch screen.
D3, in the same field of endeavor, suggests a display (100; figure 1) having a touch screen (column 3, lines 20-23).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further equip the first component (LCD) of D1/D2 with a touch screen, as suggested by D3, for providing touch input capability.

11.	Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Yoo U.S. Pub. 2011/0095970 (hereinafter D4).
Regarding claim 1, D1 teaches a display frame structure (10; figure 1), comprising: 
an integrally formed main body (20 + 40 + 50; figure 1), wherein the integrally formed main body is provided with a first connecting portion (23; figure 1) and a second connecting portion (41; figure 1), the first connecting portion is configured to fasten (through members 23 and 50; figure 1) a first component (30; figure 1) on a first side (front side of 10; figure 1) of the integrally formed main body, and the integrally formed main body is also provided with a plurality of passage holes (51; see figures 2-8);
 wherein the first connecting portion (23) is a buckle structure (see column 6, lines 26-32 and  figure 1) configured to fasten the first component and the second connecting portion is a through hole (41 is a through hole) configured for installing a fastener.  

However, D1 does not teach that the second connecting portion is configured to fasten a second component on a second side of the integrally formed main body that is opposite to the first side.
D4, in the same field of endeavor, teaches a display frame structure comprising an integrally formed main body (1; figure 3), wherein the integrally formed main body is provided with a reflective member (300; figure 3) on the rear side of the integrally formed main body.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide a reflective member (equivalent of a second component on a second side of the integrally formed main body of D1) to the second side of the integrally formed main body of the display frame structure of D1, as suggested by D4, to enhance the backlight capacity of said display frame structure.

Regarding claim 7, D1/D4 also teaches the display frame structure according to claim 1, wherein the integrally formed main body is provided with a plurality of through holes (the rest of holes 41; figure 1), the plurality of through holes are spaced along a circumferential direction (see figure 1) of the integrally formed main body.  



					Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835

/ROBERT J HOFFBERG/Primary Examiner, Art Unit 2835